RENDERED: APRIL 23, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0877-MR


LAURA BURTON                                                        APPELLANT



                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE KIMBERLY N. BUNNELL, JUDGE
                       ACTION NO. 18-CI-03705



NLP PARK PLACE, LLC; DIAMOND LANDSCAPES, INC;
LEXINGTON RELOCATION SERVICES, LLC; AND
NTS DEVELOPMENT COMPANY                                             APPELLEES



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; K. THOMPSON AND L. THOMPSON,
JUDGES.

THOMPSON, L., JUDGE: Laura Burton appeals from an order of the trial court

which granted summary judgment in favor of NLP Park Place, LLC (hereinafter

referred to as “Park Place”), Diamond Landscapes, Inc. (hereinafter referred to as

“Diamond”), and NTS Development Company (hereinafter referred to as “NTS”).
We believe the trial court did not err in granting summary judgment, and we

affirm.1

                      FACTS AND PROCEDURAL HISTORY

              Park Place and NTS own and operate an apartment complex in

Lexington, Kentucky called Park Place Apartments. On the morning of January

15, 2018, Ms. Burton went to her mother’s apartment at Park Place Apartments.

Lexington had experienced a multi-day snow storm preceding January 15, 2018.

Park Place contracted with Diamond to provide snow removal services at the

apartment complex. Diamond was to remove the snow and ice from the drive lane

of the parking lots. Diamond was not contracted to remove the snow and ice from

the parking spaces. Diamond used a snow plow and salt to remove and prevent

snow and ice accumulation in the parking lot drive lane.

              When Ms. Burton arrived at the apartment complex, there was no

parking available in the parking area closest to her mother’s apartment. She

parked across the drive lane from the apartment. The parking spaces in this area

were covered in snow. When she exited her car, she knew there was snow and ice

underfoot. She was able to safely walk from her parking spot, cross the cleared

drive lane, and enter her mother’s apartment.


1
 The appellee Lexington Relocation Services, LLC, was not involved in the motions for
summary judgment at issue; therefore, we will ignore them. They are a third-party defendant
brought into the case by Park Place and NTS.

                                             -2-
             After about an hour, Ms. Burton left the apartment to go back to her

car. According to her deposition, she crossed back over the cleared drive lane and

as she “stepped onto the snowy, icy part where [her] car was parked,” she lost her

footing, fell, and broke her leg. She estimated that she fell after the first or second

step off of the cleared drive lane. She also stated during her deposition that she fell

beside the rear of her car.

             Ms. Burton then brought the underlying suit alleging negligence by

Park Place, NTS, and Diamond. She alleged that the parking lot should have been

better cleared of snow and ice. After discovery, Appellees moved for summary

judgment. A hearing was held, and the trial court granted the motions for

summary judgment. The court held that NTS and Park Place acted reasonably and

did not breach a duty owed to Ms. Burton. The court also held that Diamond did

not owe a duty to Ms. Burton, and Ms. Burton proceeded across the parking lot

with actual knowledge of an open and obvious condition. This appeal followed.

                                     ANALYSIS

                    The standard of review on appeal of a summary
             judgment is whether the trial court correctly found that
             there were no genuine issues as to any material fact and
             that the moving party was entitled to judgment as a
             matter of law. . . . “The record must be viewed in a light
             most favorable to the party opposing the motion for
             summary judgment and all doubts are to be resolved in
             his favor.” Summary “judgment is only proper where the
             movant shows that the adverse party could not prevail
             under any circumstances.” Consequently, summary

                                          -3-
             judgment must be granted “[o]nly when it appears
             impossible for the nonmoving party to produce evidence
             at trial warranting a judgment in his favor[.]”

Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996) (citations omitted).

             We will begin our analysis with Diamond. “The basic negligence tort

paradigm has never changed: duty, breach, causation, damages.” Carter v. Bullitt

Host, LLC, 471 S.W.3d 288, 298 (Ky. 2015). The trial court held that Diamond

had no duty to prevent Ms. Burton’s injuries. We believe this is incorrect.

Diamond owed a duty to protect third parties by properly clearing the drive lane as

set forth in the contract. We believe the case of Louisville Gas and Electric

Company v. Roberson, 212 S.W.3d 107 (Ky. 2006), is illustrative of this duty. In

Roberson, Louisville Gas and Electric Company (hereinafter “LG&E”) installed a

street light and leased it to the Jefferson County Fiscal Court. Under the

agreement, LG&E was responsible for the maintenance and upkeep of the street

light. A ten-year-old boy was killed at an intersection where this street light was

located. The boy was killed by being struck by an oncoming car. At the time of

the accident, the street light was not working, and there was evidence that the light

had been inoperable for some time. The boy’s family and estate sued LG&E

alleging negligence. The theory was that if the street light had been working

properly, the accident might have been avoided, and LG&E was negligent for not




                                         -4-
maintaining the light as required under the agreement with the Jefferson County

Fiscal Court.

             The trial court granted summary judgment in favor of LG&E. On

appeal, a panel of this Court reversed, citing the “undertaker’s doctrine.” This

doctrine states in pertinent part that

             [o]ne who undertakes, gratuitously or for consideration,
             to render services to another which he should recognize
             as necessary for the protection of a third person or his
             things, is subject to liability to the third person for
             physical harm resulting from his failure to exercise
             reasonable care to protect his undertaking, if . . .
             (b) he has undertaken to perform a duty owed by the
             other to the third person[.]

Id. at 111 (quoting RESTATEMENT (SECOND) OF TORTS § 324A (1965)). The

Kentucky Supreme Court then affirmed the holding of the Court of Appeals. The

Court held that because the installation and maintenance of the street light was a

safety issue, LG&E had a duty to exercise ordinary care in maintaining the light.

             We believe a similar situation arose here. The plowing and salting of

the drive lane was clearly a safety issue. Park Place contracted with Diamond to

provide the service and give residents a safe, ice-free path. Diamond had a duty to

fulfill its obligation under the contract for the safety of Park Place’s residents and

guests.

             We conclude, however, that summary judgment was still appropriate

as it applies to Diamond. This Court can affirm on grounds not relied upon by the

                                          -5-
trial court. See Commonwealth Natural Resources and Environment Protection

Cabinet v. Neace, 14 S.W.3d 15, 20 (Ky. 2000); O’Neal v. O’Neal, 122 S.W.3d

588, 589 n.2 (Ky. App. 2002).

             While Diamond may have owed a duty to Ms. Burton, it did not

breach that duty. Generally, whether or not a duty was breached is a factually

intensive issue that should be reserved for a jury, Carter v. Bullitt Host, LLC, 471

S.W.3d 288, 299-300 (Ky. 2015); Shelton v. Kentucky Easter Seals Soc’y, Inc., 413

S.W.3d 901, 913-14 (Ky. 2013). However,

             summary judgment remains a viable concept . . . . The
             court’s basic analysis remains the same because, on a
             motion for summary judgment, a court must still examine
             each element of negligence in order to determine the
             legitimacy of the claim. But the question of
             foreseeability and its relation to the unreasonableness of
             the risk of harm is properly categorized as a factual one,
             rather than a legal one. This correctly “examines the
             defendant’s conduct, not in terms of whether it had a
             ‘duty’ to take particular actions, but instead in terms of
             whether its conduct breached its duty to exercise the
             care” required . . . . If reasonable minds cannot differ or
             it would be unreasonable for a jury to find breach or
             causation, summary judgment is still available to a
             [defendant]. And when no questions of material fact
             exist or when only one reasonable conclusion can be
             reached, the litigation may still be terminated.

Shelton, 413 S.W.3d at 916 (footnotes omitted).

             We believe this is a case where summary judgment is appropriate

because the evidence shows that Diamond fulfilled its contractual obligation.


                                         -6-
Diamond was to plow and salt the drive lane which went through the middle of the

parking lot. They were not required to remove the snow and ice from the parking

spaces. Ms. Burton testified during her deposition that she fell after taking one or

two steps off of the clear drive lane. She also testified that she fell at the rear of

her car. Chad Cole, Park Place’s maintenance supervisor, stated during his

deposition that he has witnessed Diamond clear the drive lane and they “do as

much as they can, as far as they can over.” Finally, a picture in the record shows

Ms. Burton’s snow-covered car, the cleared drive lane, and a small patch of snow

at the rear of her car.

              The testimony and photographic evidence show that Diamond plowed

as close as possible to Ms. Burton’s parking spot. There was no evidence that

Diamond did not adequately perform under the snow removal contract. Since

Diamond did all that was required under the contract with Park Place, there can be

no breach of the duty described by the “undertaker’s doctrine.” Summary

judgment was appropriate for Diamond.

              We now move on to Park Place and NTS. The trial court held that

Park Place and NTS acted reasonably in hiring Diamond and did not breach the

duty owed to Ms. Burton. All parties agree that Park Place and NTS had a duty to

keep the property in a reasonably safe condition in order to protect residents and

their guests. The trial court held that there was no breach of the duty because


                                           -7-
plowing and salting the drive lane was the only reasonable course of action. The

court stated orally at the conclusion of the summary judgment hearing that there

were no better alternatives raised by Ms. Burton. Ms. Burton argued that Park

Place and NTS could have used a plow or Park Place’s maintenance people to clear

the parking areas, especially those parking places that were empty.

             We believe summary judgment was also proper as to Park Place and

NTS. Generally, whether or not a defendant acted reasonably in a negligence

action is a “classic jury question[.]” Estep v. B.F. Saul Real Estate Inv. Tr., 843

S.W.2d 911, 914 (Ky. App. 1992). “There must be a weighing of the burden of

eliminating the risk with the harm posed. . . . The greater the burden of eliminating

the risk, the greater the risk of harm must be.” Shelton, 413 S.W.3d at 918. In

other words, the harm of the snow and ice present in the parking spaces must be

weighed against the burden of clearing those spaces. That weighing involves

examining the cost, in both money and manpower, in removing the snow and ice

from the parking spaces versus the risk of residents and guests slipping and falling.

             We conclude that Park Place and NTS acted reasonably. Testimony

from David Rempfer, Diamond’s snow operations manager, indicated that Park

Place had the second highest level of snow removal available, called “Routed

One.” These customers automatically receive service every eight hours or less

during a winter weather event. In this case, Diamond visited Park Place


                                         -8-
Apartments five times in the three days before Ms. Burton fell. Mr. Rempfer also

testified that the highest level of snow removal services, “Dedicated,” is usually

reserved for “larger sites” which have a “tremendous volume of people,” such as

large hospitals and shopping centers. For those customers, Diamond has people

and equipment on the site 24 hours a day until the winter weather event is over.

Mr. Rempfer also stated that Diamond’s snow plows were too big to clear each

individual parking space and to do it by hand would be too costly. Mr. Cole stated

during his deposition that it took his maintenance team 6 to 8 hours to manually

clear the sidewalks and stairways of the apartment complex and estimated it would

take “two weeks” to manually clear the parking spaces. Finally, prior to the

snowstorm, Park Place management emailed all tenants and informed them of the

dangerous conditions.

             We must also acknowledge the open and obvious nature of the hazard

encountered by Ms. Burton. She testified that she could tell there was ice under

the snow and was walking carefully to try and prevent herself from slipping.

             Under the right circumstances, the plaintiffs conduct in
             the face of an open-and-obvious hazard may be so clearly
             the only fault of his injury that summary judgment could
             be warranted against him, for example when a situation
             cannot be corrected by any means or when it is beyond
             dispute that the landowner had done all that was
             reasonable.

Carter, 471 S.W.3d at 297 (citation omitted).


                                         -9-
             Here, the evidence indicated that Park Place and NTS took every

reasonable step they could to keep the parking area as safe as practicably possible.

Park Place and NTS’s reasonable actions, coupled with the open and obvious

nature of the hazard, make this a case ripe for summary judgment. The trial court

did not err in granting summary judgment in favor of Park Place and NTS.

                                 CONCLUSION

             Based on the foregoing, we affirm the judgment of the trial court.



             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEFS FOR APPELLEES NLP
                                          PARK PLACE, LLC; DIAMOND
Josh Autry                                LANDSCAPES, INC; AND
Tanner H. Shultz                          NTS DEVELOPMENT COMPANY:
Lexington, Kentucky
                                          Gregg E. Thornton
                                          Joshua L. Ellis
                                          Lexington, Kentucky




                                        -10-